                         Case 9:19-bk-11573-MB                 Doc 346 Filed 10/04/19 Entered 10/04/19 12:47:45         Desc
                                                                Main Document     Page 1 of 6


                                  1   LOEB & LOEB LLP
                                      MARC S. COHEN (SBN 65486)
                                  2   mscohen@loeb.com
                                      DONALD A. MILLER (SBN 228753)
                                  3   dmiller@loeb.com
                                      STEVEN S. ROSENTHAL (SBN 109739)
                                  4   srosenthal@loeb.com
                                      ALICIA M. CLOUGH (SBN 260012)
                                  5   aclough@loeb.com
                                      MARIAH V. S. VOLK (SBN 323068)
                                  6   mvolk@loeb.com
                                      10100 Santa Monica Blvd., Suite 2200
                                  7   Los Angeles, CA 90067
                                      Telephone:    310.282.2000
                                  8   Facsimile:    310.282.2200

                                  9   Attorneys for the California State Lands Commission

                            10
                                                                 UNITED STATES BANKRUPTCY COURT
                            11
                                                                  CENTRAL DISTRICT OF CALIFORNIA
                            12
                                                                         NORTHERN DIVISION
                            13
                            14
                                      In re:                                        )   Case No.: 9:19-BK-11573-MB
                            15                                                      )
                                      HVI CAT CANYON, INC.,                         )   Assigned to Hon. Martin R. Barash
                            16                                                      )
                                                     Debtor.                        )   Chapter 11
                            17                                                      )
                                                                                    )   CALIFORNIA STATE LAND
                            18                                                      )   COMMISSION’S LIMITED
                                                                                    )   OBJECTION TO APPLICATION FOR
                            19                                                      )   ORDER AUTHORIZING AND
                                                                                    )   APPROVING THE EMPLOYMENT OF
                            20                                                      )   PACHULSKI STANG ZIEHL & JONES
                                                                                    )   LLP AS COUNSEL FOR THE
                            21                                                      )   OFFICIAL COMMITTEE OF
                                                                                    )   UNSECURED CREDITORS,
                            22                                                      )   EFFECTIVE AS OF AUGUST 16, 2019
                                                                                    )
                            23                                                      )   [Local Bankruptcy Rule 9013-1(f)(1)]
                                                                                    )
                            24                                                      )   Requested Hearing Date: October 28, 2019
                                                                                    )   Requested Hearing Time: 10:00 a.m.
                            25                                                      )   Place: 1415 State Street, Courtroom 202
                                                                                    )          Santa Barbara, CA 93101
                            26                                                      )   Judge: The Honorable Martin R. Barash
                                                                                    )
                            27
                            28

      Loeb & Loeb                     18230469.1
A Limited Liability Partnership
    Including Professional            232604-10002
         Corporations
                         Case 9:19-bk-11573-MB                Doc 346 Filed 10/04/19 Entered 10/04/19 12:47:45                  Desc
                                                               Main Document     Page 2 of 6


                                  1   TO THE HONORABLE MARTIN R. BARASH, UNITED STATES BANKRUPTCY

                                  2   JUDGE, THE DEBTOR AND DEBTOR IN POSSESSION, THE OFFICE OF THE

                                  3   UNITED STATES TRUSTEE, AND ALL PARTIES REQUESTING ELECTRONIC

                                  4   NOTICE OF FILING:

                                  5            The California State Lands Commission (the “Commission”) hereby submits this limited

                                  6   objection to, and request for a hearing on, the Application for Order Authorizing and Approving

                                  7   the Employment of Pachulski Stang Ziehl & Jones LLP as Counsel for the Official Committee of

                                  8   Unsecured Creditors, Effective as of August 16, 2019 [Docket No. 214] (the “Pachulski

                                  9   Employment Application”).

                            10                 Pursuant to the Pachulski Employment Application, the Official Unsecured Creditors’

                            11        Committee (the “Committee”) appointed in the case of HVI Cat Canyon, Inc. (“HVI” or the

                            12        “Debtor”) seeks to employ the law firm of Pachulski Stang Ziehl & Jones LLP (“PSZJ”) as its

                            13        counsel, effective as of August 16, 2019.

                            14                 The Commission submits this objection because Local Bankruptcy Rule 9013-1(f)(1)

                            15        requires any response to an employment application and request for hearing to be he filed with the

                            16        Court and served on the Committee, its proposed counsel, and the United States Trustee no later

                            17        than fourteen days from the date of service of this notice. The Pachulski Employment Application

                            18        was filed on September 20, 2019, meaning that any response must be submitted by October 4,

                            19        2019.

                            20                 The Commission believes that the request for authorization to employ PSZJ is premature

                            21        because a significant number of creditors intend to apply for appointment of a Chapter 11 trustee.

                            22        If a Chapter 11 trustee is appointed, it is likely that the duties and oversight of the Committee will

                            23        be scaled back considerably. The Commission, as a significant creditor of the Debtor’s estate, has

                            24        serious concerns about duplication of efforts between a Chapter 11 trustee and his/her

                            25        professionals, on the one hand, and the Committee and its professionals, on the other hand.1

                            26                 1
                                                The Commission is a major creditor of the debtor in the case of Rincon Island Limited
                                      Partnership (“RILP,” currently winding down in the Northern District of TX Bk Court, Case No.
                            27        16-33174). The Commission’s claim is $78,876,162 (as of May 10, 2018). HVI was the general
                                      partner of RILP and the entity in control of RILP until the day RILP filed for Chapter 11 relies on
                            28        August 8, 2016. On that day, RILP’s insiders – presumably to shield the new entity from potential

      Loeb & Loeb
A Limited Liability Partnership
                                      18230469.1                                        2
    Including Professional            232604-10002
         Corporations
                         Case 9:19-bk-11573-MB                Doc 346 Filed 10/04/19 Entered 10/04/19 12:47:45                Desc
                                                               Main Document     Page 3 of 6


                                  1            A wide range of creditors and regulators have expressed serious distrust of the Debtor and

                                  2   the Debtor’s current management. Those creditors intend to move in the coming days for an order

                                  3   authorizing the appointment of a Chapter 11 trustee. While the Debtor was a debtor-in-

                                  4   possession, it was necessary and reasonable for the Committee to act a safeguard to examine the

                                  5   management of the Debtor’s business. See 11 U.S.C. § 1103. However, if a Chapter 11 trustee is

                                  6   appointed, the trustee will step into the shoes of the former Debtor-in-Possession and take over

                                  7   administration of the case and the Debtor’s operations, rendering the Committee’s role largely

                                  8   unnecessary or – at the very least – significantly diminished.

                                  9            As the Court is aware, the law firm of PSZJ is one of the nation’s leading corporate

                            10        restructuring boutiques. Its attorneys have some of the highest hourly rates in the country.

                            11        Indeed, pursuant to the Pachuski Employment Application, the standard hourly rates of the

                            12        professionals presently designated to represent the Committee range from $575.00 to $1,145.00.

                            13        The Commission has concerns about the estate incurring unnecessary layers of administrative

                            14        expenses, particularly in light of the fact that – as the Committee’s counsel acknowledged at the

                            15        September 23, 2019 hearing before this Court – “It’s a thin case, obviously. If you’ve seen the

                            16        budget, there’s very little money there right now.”2

                            17                 The Commission simply asks the Court to postpone a decision on the Pachulski

                            18        Employment Application until there has been a determination on the upcoming request for the

                            19        appointment of a Chapter 11 trustee. The Pachulski Employment Application should not be

                            20        rubber-stamped while the case is in a state of transition. The Committee’s role may be

                            21        significantly altered in the coming weeks.

                            22                 Accordingly, the Commission respectfully requests that the Court set the Pachulski

                            23        Employment Application for hearing at the Court’s next omnibus hearing date: October 28, 2019

                            24
                            25
                            26        liability associated with RILP –created a new, single-purpose entity called RILP-H LLC to replace
                                      RILP’s former general partner (HVI). As the general partner at the time the claims arose against
                            27        RILP, HVI remains liable for the claims against RILP.
                                               2
                                                 See Declaration of Alicia Clough, filed concurrently (“Clough Decl.”), Ex. A at 89:6-7
                            28        (excerpt from 9/23/2019 Hearing Tr.).

      Loeb & Loeb
A Limited Liability Partnership
                                      18230469.1                                       3
    Including Professional            232604-10002
         Corporations
                         Case 9:19-bk-11573-MB                 Doc 346 Filed 10/04/19 Entered 10/04/19 12:47:45              Desc
                                                                Main Document     Page 4 of 6


                                  1   at 10:00 a.m. At that time, the Court will have a much clearer picture of the direction this case

                                  2   will take and the role that the various professionals will play in it.

                                  3
                                      Dated:       October 4, 2019                    LOEB & LOEB LLP
                                  4
                                  5
                                                                                     By: /s/ Marc S. Cohen
                                  6                                                  Marc S. Cohen
                                                                                     Attorneys for the California State Lands Commission
                                  7
                                  8
                                  9
                            10
                            11
                            12
                            13
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

      Loeb & Loeb
A Limited Liability Partnership
                                      18230469.1                                         4
    Including Professional            232604-10002
         Corporations
           Case 9:19-bk-11573-MB                     Doc 346 Filed 10/04/19 Entered 10/04/19 12:47:45                                      Desc
                                                      Main Document     Page 5 of 6



                                            PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

10100 Santa Monica Blvd., Suite 2200, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): CALIFORNIA STATE LAND COMMISSION’S
LIMITED OBJECTION TO APPLICATION FOR ORDER AUTHORIZING AND APPROVING THE EMPLOYMENT OF
PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS, EFFECTIVE AS OF AUGUST 16, 2019 will be served or was served (a) on the judge in chambers in the
form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On October
4, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

•Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
•Marc S Cohen mscohen@loeb.com, klyles@loeb.com
•Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
•Brian D Fittipaldi brian.fittipaldi@usdoj.gov
•Karen L Grant kgrant@silcom.com
•Ira S Greene Ira.Greene@lockelord.com
•Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
•Brian L Holman b.holman@musickpeeler.com
•Razmig Izakelian razmigizakelian@quinnemanuel.com
•Jeannie Kim jkim@friedmanspring.com
•Michael L Moskowitz mlm@weltmosk.com, jg@weltmosk.com;aw@weltmosk.com
•David L Osias dosias@allenmatkins.com,
bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com
•Darren L Patrick dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com
•Jeffrey N Pomerantz jpomerantz@pszjlaw.com
•Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
•Mitchell E Rishe mitchell.rishe@doj.ca.gov
•Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
•Ross Spence ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com
•Christopher D Sullivan csullivan@diamondmccarthy.com,
mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
•Jennifer Taylor jtaylor@omm.com
•Salina R Thomas bankruptcy@co.kern.ca.us
•Fred Whitaker lshertzer@cwlawyers.com
•Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

                                                                                               Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On ___ , 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

                                                                                               Service information continued on attached page

               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                              F 9013-3.1.PROOF.SERVICE
18232732.1
232604-10002
           Case 9:19-bk-11573-MB                     Doc 346 Filed 10/04/19 Entered 10/04/19 12:47:45                                      Desc
                                                      Main Document     Page 6 of 6


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October 4, 2019, writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

Honorable Martin R. Barash                         Via Overnight Delivery
United States Bankruptcy Judge
United States Bankruptcy Court
Central District of California
21041 Burbank Boulevard, Suite 342 I Courtroom 303
Woodland Hills, CA
                                                                  Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 4, 2019              Keisha Lyles                                                           /s/ Keisha Lyles
 Date                             Printed Name                                                     Signature




               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                              F 9013-3.1.PROOF.SERVICE
18232732.1
232604-10002
